Howard, J., orally.
We consider the exceptions in the first section of the Act to be sufficiently negatived in the complaint. The provisions of the twenty-fourth section have no application. The name of Mrs. Brown might not have been known to the complainant. A conviction hero would bar another complaint for the same offence.
The liquor was sold for a medical purpose. It might be indiscreet to prosecute, but the defendant had no right to sell, whether for medicine, or for drinking or for any other purpose.

Exceptions overruled.